PER CURIAM: *
Lida T. Mosiman appeals the district court’s judgment affirming the bankruptcy court’s dismissal of her adversary complaint, which alleged that Stephen Warren, a Chapter 7 debtor, could not discharge a debt he owed her in his bankruptcy. For the reasons stated by the bankruptcy court, we AFFIRM.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.